             Case 1:20-cr-00523-GHW Document 9 Filed 10/21/20 Page 1 of 3


                                                                                       BOND

                           U.S. District Court
                    Middle District of Florida (Tampa)
       CRIMINAL DOCKET FOR CASE #: 8:20-mj-02007-JSS All Defendants


Case title: USA v. Calonge                            Date Filed: 10/09/2020
Other court case number: 20-crim-523 USDC NY Southern


Assigned to: Magistrate Judge Julie S.
Sneed

Defendant (1)
Medghyne Calonge                         represented by Samuel Landes
                                                        Federal Public Defender's Office
                                                        400 N Tampa St Ste 2700
                                                        Tampa, FL 33602-4726
                                                        813-228-2715
                                                        Fax: 813-228-2562
                                                        Email: Samuel_Landes@fd.org
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED
                                                        Designation: Public Defender or
                                                        Community Defender Appointment

Pending Counts                                         Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                      Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                             Disposition
18:1030A.F FRAUD ACTIVITY
CONNECTED WITH COMPUTERS
             Case 1:20-cr-00523-GHW Document 9 Filed 10/21/20 Page 2 of 3



Plaintiff
USA                                         represented by Patrick Scruggs
                                                           US Attorney's Office - FLM
                                                           Suite 3200
                                                           400 N Tampa St
                                                           Tampa, FL 33602-4798
                                                           813-274-6034
                                                           Email: patrick.scruggs@usdoj.gov
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Retained


Date Filed      #    Docket Text
10/09/2020       1 Rule 5(c)(3) documents received from the United States District Court Southern
                   District of New York as to Medghyne Calonge (AMS) (Entered: 10/09/2020)
10/09/2020       2 Arrest pursuant to Rule 5(c)(2) of Medghyne Calonge from the United States
                   District Court Southern District of New York. (AMS) (Entered: 10/09/2020)
10/09/2020       3 ORAL MOTION to Appoint Counsel by Medghyne Calonge. (AMS) (Entered:
                   10/09/2020)
10/09/2020       4 ORAL ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to
                   Medghyne Calonge Signed by Magistrate Judge Julie S. Sneed on
                   10/9/2020. (AMS) (Entered: 10/09/2020)
10/09/2020       5 ORAL MOTION for Release from Custody by USA as to Medghyne Calonge.
                   (AMS) (Entered: 10/09/2020)
10/09/2020       6 ORAL MOTION for Release from Custody by Medghyne Calonge. (AMS)
                   (Entered: 10/09/2020)
10/09/2020       7 Minute Entry for proceedings held before Magistrate Judge Julie S. Sneed:
                   INITIAL APPEARANCE in Rule 5(c)(3) proceedings held on 10/9/2020 as to
                   Medghyne Calonge from the Southern District of New York., Detention Hearing
                   as to Medghyne Calonge held on 10/9/2020, Bond Hearing as to Medghyne
                   Calonge held on 10/9/2020. Court Reporter: Bill Jones (Interpreter/Language:
                   N/A) (CDT) (Entered: 10/14/2020)
10/09/2020       8 ORDER granting 5 Motion for Release from Custody as to Medghyne
                   Calonge (1); granting 6 Motion for Release from Custody as to Medghyne
                   Calonge (1). Signed by Magistrate Judge Julie S. Sneed on 10/9/2020.
                   (CDT) (Entered: 10/15/2020)
10/09/2020       9 ORDER OF REMOVAL pursuant to Rule 5(c)(3) to the Southern District
                   of New York as to Medghyne Calonge Signed by Magistrate Judge Julie S.
                   Sneed on 10/9/2020. (CDT) (Entered: 10/15/2020)
10/09/2020      11
              Case 1:20-cr-00523-GHW Document 9 Filed 10/21/20 Page 3 of 3


                    Unsecured BOND entered as to Medghyne Calonge in amount of $ 50,000.
                    Signed by Magistrate Judge Julie S. Sneed on 10/9/2020. (CDT) (Entered:
                    10/20/2020)
 10/20/2020         NOTICE to Southern District of New York of a Rule 5 or Rule 32 Initial
                    Appearance as to Medghyne Calonge regarding your case number: 20-crim-523.
                    Using your PACER account, you may retrieve the docket sheet and any
                    documents via the case number link. No documents/record will be sent. If you
                    require certified copies of any documents please send a request to
                    InterdistrictTransfer_FLMD@flmd.uscourts.gov. If you wish the court to use a
                    different email address in the future, please send a request to update your
                    address to InterdistrictTransfer_TXND@txnd.uscourts.gov. (CDT) (Entered:
                    10/20/2020)



                                        PACER Service Center
                                          Transaction Receipt
                                            10/21/2020 09:12:21
                    PACER
                                   us5070:2654438:0 Client Code:
                    Login:
                                                     Search        8:20-mj-02007-
                    Description:   Docket Report
                                                     Criteria:     JSS
                    Billable Pages: 2                Cost:         0.20
                                                     Exempt
                    Exempt flag:   Exempt                          Always
                                                     reason:


PACER fee: Exempt
